NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          January 5, 2015

      Hon. Kevin Michael Givens                    Hon. Joseph A. Connors III
      Supervising Attorney, ALR Appeals            Attorney at Law
      Texas Department Of Public Safety            P. O. Box 5838
      P. O. Box 15327                              605 E. Violet, Suite 3
      Austin, TX 78761-5327                        McAllen, TX 78502-5838
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00332-CV
      Tr.Ct.No. CL-14-1442-G
      Style:    Texas Department of Public Safety v. Amir Turcios


             Appellee’s motion to correct dates in certificates of service and of filing in his
      most recent motion to enlarge time to file brief on direct appeal in the above cause was
      this day GRANTED by this Court.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch